ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Spectrum-Insight, Joint Venture              )     ASBCA Nos. 58822, 59972, 59973
                                            )
Under Contract No. W9 l 2PL- l O-C-0039      )

APPEARANCES FOR THE APPELLANT:                     Jonathan A. DeMella, Esq.
                                                   Kate H. Kennedy, Esq.
                                                    Davis Wright Tremaine LLP
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   John F. Bazan, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Los Angeles

                OPINION BY ADMINISTRATIVE JUDGE PEACOCK

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' Settlement Agreement, dated 15 July 2016, resulting from an Alternative Dispute
Resolution process following a ten-day hearing, and the parties' 3 August 2016
"REQUEST FOR ENTRY OF CONSENT JUDGMENT," that the appeals are sustained.
In the nature of a consent judgment, the Board makes a monetary award to appellant in
the amount of $2,750,000. Pursuant to paragraph 2.b. of the parties' Settlement
Agreement, if payment is not made within 60 days from the date of this decision, interest
shall be paid on this amount pursuant to 41 U.S.C. § 7109 commencing on the 6Pt day
until date of payment.

      Dated: 9 August 2016




(Signatures continued)
I concur                                       I concur




~~·
MARK N. STEMPLER                               RICHARD SHACKLEFORD
Administrative Judge                           Administrative Judge
Acting Chairman                                Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals




       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58822, 59972, 59973,
Appeals of Spectrum-Insight, Joint Venture, rendered in conformance with the Board's
Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2